     Case 1:19-cv-00132-DAD-JDP Document 20 Filed 06/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                     Case No. 1:19-cv-00132-NONE-JDP (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
13            v.                                        PETITION FOR WRIT OF HABEAS
                                                        CORPUS FOR LACK OF JURISDICTION
14    PEOPLE OF KINGS COUNTY                            AND FOR FAILURE TO EXHAUST CLAIMS
      CALIFORNIA,
15                                                      (Doc. No. 19)
                         Respondent.
16

17

18

19           Petitioner Zane Hubbard, a state prisoner proceeding without counsel, seeks a writ of

20   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On April 20, 2020,

22   the assigned magistrate judge issued findings and recommendations recommending that the third

23   claim presented in the pending petition be dismissed for lack of jurisdiction and that the fourth

24   claim presented be dismissed for failure to exhaust that claim by first presenting it to the highest

25   state court. (Doc. No. 19.) The findings and recommendations also recommended that a

26   certificate of appealability not be issued. (Id.) The findings and recommendations were served

27   on petitioner and contained notice that objections thereto were due within 30 days of service.

28   /////
                                                        1
     Case 1:19-cv-00132-DAD-JDP Document 20 Filed 06/02/20 Page 2 of 3

 1   (Id.) Petitioner did not file any objections to the pending findings and recommendations and the

 2   time to do so has passed.

 3           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court concludes that the findings and recommendations are supported by the record and proper

 6   analysis.

 7           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 8   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 9   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

10   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

11   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

12   court issue or deny a certificate of appealability when entering a final order adverse to a

13   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

14   Cir. 1997).

15           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

16   issue a certificate of appealability when “the applicant has made a substantial showing of the

17   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

18   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

19   that) the petition should have been resolved in a different manner or that the issues presented

20   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

21   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

22           In the present case, the court concludes that petitioner has not made the required

23   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

24   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

25   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

26   petitioner is deserving of encouragement to proceed further with this habeas action. The court

27   therefore declines to issue a certificate of appealability.

28   /////
                                                         2
     Case 1:19-cv-00132-DAD-JDP Document 20 Filed 06/02/20 Page 3 of 3

 1        Accordingly:

 2        1.    The findings and recommendations issued on April 20, 2020 (Doc. No. 19) are

 3              adopted in full;

 4        2.    The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

 5        3.    The court declines to issue a certificate of appealability; and

 6        4.    The Clerk of Court is directed to assign a district judge to this case for the

 7              purposes of closure and to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:   June 2, 2020
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
